Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 11, 2014

                                      No. 04-14-00120-CV

                  IN THE INTEREST OF R.A.G.C., ET AL., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-00860
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        Pursuant to the parties’ “Joint Motion to Abate Appeal Pending Mediation and Suspend
All Deadlines,” we ordered the appeal abated until July 7, 2014. We instructed appellant to file a
motion to dismiss the appeal due to settlement, or if a settlement was not reached, a motion to
reinstate the appeal after the July 7, 2014 deadline. See TEX. R. APP. P. 42.1(a). On July 21,
2014, appellant filed a “Status Report on Abated Case” informing the Court that the parties
reached a settlement agreement on June 19, 2014. The parties had not yet been able to enter the
subject order, but anticipated filing a joint motion to dismiss as soon as practicable. On
September 3, 2014, appellant filed a second “Status Report on Abated Case” in which she
repeated the same information as above.

        The appeal is REINSTATED on this Court’s docket. Appellant is ORDERED to file
either a motion to dismiss the appeal or an updated status report no later than September 22,
2014.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court